725 N.W.2d 25 (2006)
Michael HALEY, Personal Representative of the Estate of Robert L. Woodcock, II, Plaintiff-Appellee,
v.
William NAHIKIAN, Personal Representative of the Estate of Brian Eilf, and David Goeman, Defendants, and
Danielle Taylor, Personal Representative of the Estate of Brian James Taylor, Defendant, Cross-Plaintiff-Appellant, and
Employers Mutual Casualty Company, Defendant, Cross-Defendant-Appellee.
Docket No. 132040, COA No. 265794.
Supreme Court of Michigan.
December 28, 2006.
On order of the Court, the application for leave to appeal the August 1, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.